Citation Nr: 1541421	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-27 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for residuals of bilateral ankle strains.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2001, from March 2003 to July 2003, and from June 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim seeking service connection for residuals of bilateral ankle strains was initially denied in an unappealed September 2007 rating decision that became final.  However, the Board finds that the current claim is not one to reopen but must be considered on the merits without the need for new and material evidence.  In September 2010, the Veteran submitted additional service treatment records that were not previously before the RO at the time of its initial decision that is relevant to his claim.  See 38 C.F.R. § 3.156(c) (2015).  Namely, the Veteran submitted an Aeromedical Evacuation Patient Record dated in April 2005 which notes the Veteran had bilateral ankle synovitis since September 2004.  The report notes a diagnosis of recurrent ankle swelling, non-inflammatory.  Consequently, the Board has recharacterized the issue and need not decide whether new and material evidence has been received to reopen the previously denied claim.

In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  At that time, the record was held open for 30 days to allow the Veteran and his representative the opportunity to submit additional evidence.  Additional evidence was submitted in August 2015.  Although the submission did not include a waiver of consideration of that evidence by the Agency of Original Jurisdiction (AOJ), as the claims are being remanded for further development, the evidence will then be considered by the AOJ. 

The issues of entitlement to service connection for residuals of bilateral ankle strains and residuals of a left knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for residuals of a left knee injury was initially denied in an unappealed September 2007 rating decision that became final.

2.  The evidence received since the last final September 2007 decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for residuals of a left knee injury.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran seeks to reopen a previously denied claim seeking service connection for residuals of a left knee injury (which was also characterized as left knee status post excision of giant cell tumor of tendon sheath with residual surgical scar).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's initial claim of service connection for residuals of a left knee injury was denied in a September 2007 rating decision because the evidence of record at the time did not show any permanent residuals or chronic disability.  

In December 2009 the Veteran submitted his current claim.  Evidence received since the last final September 2007 rating decision includes a July 2015 statement from the Veteran's private physical therapist which includes current diagnoses of patellofemoral syndrome and osteoarthritis and concludes the Veteran's left knee degeneration "can be attributed to prolonged kneeling and impact forces during military service."  

The newly submitted July 2015 private treatment record relates to an unestablished fact (possible residuals of knee complaints in service) and raises a reasonable possibility of substantiating the Veteran's claim by suggesting that the Veteran's left knee condition may be related to active duty service.  This new evidence, when considered with the old evidence already of record, triggers VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left knee condition has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for residuals of a left knee injury, is granted.  To this extent only, the appeal is granted.

REMAND

The Veteran claims he has experienced problems with his left knee since service.  

Post-service medical records include a May 2006 Report of Medical History in which the Veteran endorsed a history of knee trouble.  A separate May 2006 treatment record notes the Veteran's complaints of residual left knee pain from an injury he incurred while on active duty in Iraq.  During his hearing testimony, the Veteran stated he developed knee problems as a result of carrying equipment and standing on a gun truck while serving in Iraq.  He stated he has had knee problems since active duty service.  

In August 2007, the Veteran was afforded a VA examination in which he was diagnosed with left knee status post excision of giant cell tumor of tendon sheath with residual knee pain.  The VA examiner stated the postsurgical condition was less likely related to the Veteran's knee complaints while he was in service because his current knee pain developed recently after his knee surgery in September 2006.  However, the VA examiner did not address potentially favorable medical evidence in the record documenting the Veteran's reports of left knee pain prior to September 2006.  As such, the examiner's opinion is inadequate.

In a July 2015 statement, a private physical therapist stated he has treated the Veteran for bilateral knee osteoarthritis and meniscal degeneration, as well as hip rotator myalgia and gait dysfunction.  The physical therapist stated he found medial meniscal degeneration in the Veteran's knees that was "indicative and concurrent with symptomotology [sic] from his activities in the military service from physical activities of loading and repetitive weight bearing joint impact."  Further, the physical therapist stated the Veteran's left knee joint degeneration can be attributed to prolonged kneeling and impact forces during military service.  However, the physical therapist did not explain the basis for this conclusion; in particular, what records were reviewed.  As such, the Veteran should be afforded another VA examination to determine the etiology of any diagnosed left knee condition.  

In June 2012, the Veteran was afforded a VA compensation examination for his ankles.  The VA examiner noted a diagnosis of "residuals left ankle sprain" and a date of diagnosis of October 2004.  The examiner concluded the Veteran's bilateral ankle condition is less likely as not incurred in or caused by active service.  In support of this conclusion, the examiner stated there were no records showing ongoing or chronic bilateral ankle problems during active duty service.  However, the VA examiner's conclusion is based on an inaccurate factual premise, and is therefore inadequate.  As noted above, the Veteran submitted an Aeromedical Evacuation Patient Record dated in April 2005 which notes the Veteran had bilateral ankle synovitis since September 2004.  The treatment record clearly states the Veteran had recurrent swelling of the ankles and was unable to perform duty in a combat environment.  The report notes a diagnosis of recurrent ankle swelling, non-inflammatory.  Further, an October 2004 service treatment record notes the Veteran's complaints of ankle pain for two weeks.  As such, a remand for a more complete VA examination and opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed bilateral ankle and left knee conditions.  The claims folder and any pertinent records should be made available to the examiner for review.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Identify any diagnoses concerning the Veteran's ankles and left knee.  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed ankle or left knee disability had its clinical onset during the Veteran's service or is otherwise related to his active duty?  

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


